UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7682



CLINTON R. BEDELL, JR.,

                                            Plaintiff - Appellant,

          versus


VT. D.O.C.; JOHN GORCZYK; J. LABRIOLA; DR.
CURRY-EL, Psychologist; DR. GENERAL; DR.
FIELDING; B. BLAKELY; E. WILLIAMS; F. ROACH;
C. MITCHELL; C. DAVIS; M. MILLARD; M. BOONE;
K. DAVIS,

                                           Defendants - Appellees,


          and


RON ANGELONE, F.T.C.A. Official Capacity;
INTERSTATE COMPACT CONTRACT; GREENSVILLE; VA.
D.O.C.; K. CLARK; TERRY MOSHER, (VtDoc);
SHAUNA LEWIS; DR. LEWIS; R. SPENCE; G.
GARRAGHTY,

                                                          Defendants.




Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-780-2)


Submitted:   December 19, 2003         Decided:     February 11, 2004


Before NIEMEYER, MOTZ, and GREGORY, Circuit Judges.
Affirmed by unpublished per curiam opinion.


Clinton R. Bedell, Jr., Appellant Pro Se.        Philip Carlton
Hollowell, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond,
Virginia; John David McChesney, RAWLS & MCNELIS, P.C., Richmond,
Virginia; Michael Eugene Ornoff, ORNOFF & ARNOLD, P.C., Virginia
Beach, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Clinton R. Bedell, Jr., appeals the district court’s

judgment   dismissing   his   complaint   against    various      defendants,

including prison authorities in Virginia and Vermont.                We have

reviewed the record and the district court’s opinions and orders

disposing of Bedell’s claims and find no error.            Accordingly, we

affirm on the reasoning of the district court.              See Bedell v.

Vermont Dep’t of Corr., No. CA-01-780-2 (E.D. Va. Oct. 6, 2003).

We deny Bedell’s motion for leave to file a supplemental brief and

we   dispense   with   oral   argument   because    the   facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                  - 3 -